Citation Nr: 9928581	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to increased evaluations for residuals of shell 
fragment wounds of the left thigh, right thigh and left upper 
arm, each rated 10 percent disabling.  

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1957.  In 
a November 1994 rating action the Department of Veterans 
Affairs (VA) Regional Office St. Louis, Missouri, confirmed 
and continued individual 10 percent evaluations for shell 
fragment wound residuals of the veteran's left thigh, right 
thigh and left upper arm.  The veteran appealed from those 
decisions.  

In a decision dated in May 1997, the Board of Veterans' 
Appeals (Board) affirmed the decisions of the regional 
office.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a joint motion dated in October 1998, the Secretary of 
Veterans Affairs and the veteran's representative requested 
that the Court vacate the Board's decision and remand the 
claims for increased ratings for the shell fragment wound 
residuals.  In an order dated in October 1998 ([redacted]), 
the Court vacated the Board's decision and remanded the case 
for further action.  The case is presently before the Board 
to take appropriate action in accordance with the Court's 
order.


REMAND

It was indicated in the October 1998 joint motion that the VA 
rating examinations in the present case were inadequate to 
discharge the Secretary's duty to assist in the development 
of the facts.  It was also indicated that the Board did not 
consider awarding separate ratings for the residual scarring 
under Diagnostic Codes 7803-7805 and muscle damage under the 
provisions of Diagnostic Codes 5305 and 5313.  

It was further noted that, after the Board's decision, the 
Secretary had amended the rating schedule for muscle 
injuries, including the rating criteria under Diagnostic 
Code 5305 for Muscle Group V involving the biceps effective 
in June 1997.  It was indicated that the claim for increased 
ratings, including damage to the left biceps muscle, had to 
be remanded for readjudication in order to apply the rating 
criteria that was most favorable to the appellant pursuant to 
the Court's decision in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where a law or regulation changes after a claim has 
been filed but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies).  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:  

1.  The veteran should be afforded 
appropriate examinations in order to 
determine the current nature and severity 
of the shell fragment wound residuals of 
the left thigh, right thigh and left 
upper arm, including the tracks of the 
fragments (if possible), the extent of 
any muscle damage and scarring.  All 
indicated special studies should be 
conducted.  Photographs of the scarring 
should be considered.  The claims file is 
to be made available to the examiners for 
review prior to conducting the 
examination.  

2.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, his claim should be reviewed 
and adjudicated according to the amended 
schedular criteria, or the old criteria 
pertaining to muscle injuries, whichever 
is to the best advantage of the veteran.  
Consideration should also be afforded to 
assigning separate ratings for muscle 
damage under the provisions of Diagnostic 
Codes 5305 and 5313 and scarring under 
Diagnostic Codes 7803-7805.  

3.  If the determination remains adverse 
to the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





